File Nos. 33-51626 811-07148 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. [ 27 ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. [ 28 ] (Check appropriate box or boxes) SCHWARTZ INVESTMENT TRUST (Exact Name of Registrant as Specified in Charter) 3707 West Maple Road, Suite 100 Bloomfield Hills, Michigan 48301 (Address of Principle Executive Offices) Registrant's Telephone Number, including Area Code:(248) 644-8500 George P. Schwartz Schwartz Investment Counsel, Inc. 3707 West Maple Road, Suite 100 Bloomfield Hills, Michigan 48301 (Name and Address of Agent for Service) Copies to: David M. Leahy, Esq. Sullivan & Worcester LLP 1treet, NW Washington, D.C.20006 It is proposed that this filing will become effective (check appropriate box): /X/ immediately upon filing pursuant to paragraph (b) / / on(date) pursuant to paragraph (b) // 60 days after filing pursuant to paragraph (a)(1) // on (date) pursuant to paragraph (a)(1) // 75 days after filing pursuant to paragraph (a)(2) // on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: // This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No. 27 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No. 26 filed April 29, 2011 and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under rule 485(b) under the Securities Act and has duly caused this Registration Statement to be signed below on its behalf by the undersigned, thereunto duly authorized, in the City of Bloomfield Hills and State of Michigan on the 11th day of May, 2011. SCHWARTZ INVESTMENT TRUST By: /s/ George P. Schwartz George P. Schwartz, President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ George P. Schwartz President and Trustee May 11, 2011 George P. Schwartz (Chief Executive Officer) /s/ Timothy S. Schwartz Treasurer May 11, 2011 Timothy S. Schwartz (Chief Financial Officer and Principal Accounting Officer) * Trustee Donald J. Dawson, Jr. /s/ George P. Schwartz George P. Schwartz Attorney-in-fact* * Trustee May 11, 2011 John E. Barnds * Trustee Joseph M. Grace * Trustee Louis C. Bosco, Jr. INDEX TO EXHIBITS Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
